Finch, P. J.
(dissenting). For the purposes of this motion it is admitted that the defendant maliciously gave false information to *293the immigration officials whereby the plaintiff suffered arrest, imprisonment and deportation over a period of ten years, was put to a large expense, and ousted from and prevented from following a gainful occupation. Por these wrongs the plaintiff is entitled to redress, and his complaint should not be dismissed upon the ground that it fails to conform to established rules of pleading in a particular form of action. Plaintiff may not be able to obtain adequate relief in an action for libel or slander or to maintain such an action or an action for false imprisonment notwithstanding he has been libeled, imprisoned and otherwise injured. Under such circumstances the plaintiff is entitled to maintain an action wherein he may be granted appropriate relief.
As was said by Judge Vann in Kujek v. Goldman (150 N. Y. 176, 178): “ While no precedent is cited for such an action, it does not follow that there is no remedy for the wrong, because every form of- action when brought for the first time must have been without a precedent to support it. Courts sometimes of necessity abandon their search for precedents and yet sustain a recovery upon legal principles clearly applicable to the new state of facts, although there was no direct precedent for it, because there had never been an occasion to make one. In remote times, when actions were so carefully classified that a mistake in name was generally fatal to the case, a form of remedy was devised by the courts to cover new wrongs as they might occur so as to prevent a failure of justice. This was called an ‘ action on the case,’ which was employed where the right to sue resulted from the peculiar circumstances of the case and for which the other forms of action gave no remedy.”
So, also, in Piper v. Hoard (107 N. Y. 73, 76) it was said by Judge Peckham: “ If to assume jurisdiction and grant relief in such a case would be to run counter to well-settled rules of equity, that fact would be a sufficient answer to the plaintiff’s prayer for judgment, herein. But if the most that can be said is that the case is novel and is not brought plainly within the limits of some adjudged case, we think such fact not enough to call for a reversal of this judgment.”
And in Bolivar v. Monnat (232 App. Div. 33, 38) the words of Edgcomb, J., are appropriate. He said: “ It is not necessary to define the nature of the action with meticulous accuracy. The element of negligence may be wanting because the act was done deliberately rather than carelessly. Under the authority of the Stratton and MeCue Cases (supra)  we would be warranted in calling *294it an action for assault and battery. But it matters not what it is named, whether negligence, assault and battery, or an action on the case, the fact remains that the complaint alleges a violation of a right or duty growing out of the relations existing between the parties, and this gives plaintiff a right of action against defendant for the damages sustained. The novelty of the action, or the want of an exact precedent does not deprive the plaintiff of a remedy for defendant's unlawful act.”
The orders appealed from should be reversed, with twenty dollars costs and disbursements, and the motion to dismiss the complaint denied.
Orders affirmed, with twenty dollars costs and disbursements.